Exhibit 10.22

QUEST DIAGNOSTICS INCORPORATED
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
FOR DIRECTORS

(As amended as of October 31, 2008)

 

 

Section 1.

Effective Date

The effective date of the Plan is January 1, 1997.

 

 

Section 2.

Eligibility

Any Director of Quest Diagnostics Incorporated (the “Corporation”) who is not an
officer or employee of the Corporation or a subsidiary thereof is eligible to
participate in the Plan.

 

 

Section 3.

Deferred Compensation Accounts

There shall be established for each participant a deferred compensation account
or accounts in the participant’s name.

 

 

Section 4.

Amount of Deferral

(a) Cash Compensation. A participant may elect to defer receipt, for any
calendar year, all or any portion of the cash compensation payable to the
participant for serving on the Board of Directors of the Corporation and
Committees of the Board of Directors.

(b) Stock Awards. A deferral election may also be made in respect of all or any
portion of any Stock Awards (as such term is defined in the Corporation’s
Long-Term Incentive Plan for Non-Employee Directors (the “Incentive Plan”))
granted to the participant under the Incentive Plan for serving on the Board of
Directors of the Corporation and Committees of the Board of Directors. No
deferral may be made with respect to stock options granted under the Incentive
Plan.

 

 

Section 5.

Notional Investment of Deferred Amounts

(a) General. A participant may designate, in increments of 10%, the cash
compensation to be deferred or cash compensation already deferred to be
allocated to a cash account and a market value account or any combination of
such accounts. Any such designation may be made no later than the 15th day of
December of any calendar year to be effective on the January 1 following such
notification.

(b) Cash Account. The amount, if any, in the participant’s deferred compensation
cash account shall be credited with interest, to be compounded quarterly,
calculated for each calendar quarter at a rate equal to the prime rate of
Citibank, N.A. in effect on the first date of such calendar quarter.

--------------------------------------------------------------------------------



(c) Market Value Account. The amount, if any, in or allocated to the
participant’s deferred compensation market value account on each date
compensation would have been paid in accordance with the Corporation’s normal
practice but for the election to defer shall be expressed in units, the number
of which shall be equal to such amount divided by the closing price of shares of
the Corporation’s Common Stock as reported in The Wall Street Journal
(hereinafter referred to as “Market Value”) on such date or on the trading day
next preceding such date if such date is not a trading day. On each date that
the Corporation pays a regular cash dividend on shares of its Common Stock
outstanding, the participant’s market value account shall be credited with a
number of units equal to the amount of such dividend per share multiplied by the
number of units in the participant’s account on such date divided by the Market
Value on such dividend date or on the trading day next preceding such date if
the dividend payment date is not a trading day. The value of the units in the
participant’s market value account on any given date shall be determined by
reference to the Market Value on such date. All units in the market value
account shall be rounded to the nearest 0.01 of a whole share of the
Corporation’s Common Stock.

(d) Re-allocation between Cash Account and Market Value Account. A participant
may reallocate the manner (i.e., between the cash account and market value
account) in which future cash compensation is to be deferred by notice given no
later than 45 days prior to the date that cash compensation would otherwise have
been paid. In addition, a participant may re-allocate any balances held in the
cash account to the market value account (or any balances held in the market
value account to the cash account) as of the last day of a calendar quarter by
notice given no later than 45 days prior to the last date of such calendar
quarter. In such event, the value of the units in the participant’s market value
account shall be determined by reference to the Market Value on the last day of
such calendar quarter or on the trading day next preceding such date if such
date is not a trading day.

(e) Stock Awards. A participant may designate, in increments of 10%, the Stock
Awards to be deferred and credited to the participant’s stock award account. Any
such designation must be made no later than the 15th day of December of any
calendar year, to be effective with respect to Stock Awards granted in the
following calendar year. On each date that the Corporation pays a regular cash
dividend on shares of its Common Stock outstanding, the participant’s cash
account shall be credited with the amount of such dividend.

(f) Recapitalization. The number of units in the participant’s market value
account and the number of Stock Awards in the participant’s stock award account
shall be proportionally adjusted for any increase or decrease in the number of
issued shares of Common Stock of the Corporation resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares effected without receipt
of consideration by the Corporation, or any distribution or spin-off of assets
(other than cash) to the stockholders of the Corporation.

 

 

Section 6.

Period of Deferral

A participant may elect to defer receipt of compensation either (a) until a
specified year in the future or (b) until the participant’s termination of
service as a Director of the Corporation or

-2-

--------------------------------------------------------------------------------



(c) on the first to occur of (a) or (b). If alternative (a) is elected, actual
payment will be made or will commence on the first business day of the year
specified or as soon as practicable thereafter. If alternative (b) is elected,
payment will be made or will commence on the first day of the calendar month
after the participant terminated services as a Director of the Corporation or as
soon thereafter as practicable. If alternative (c) is selected, payment will be
made as applicable. Notwithstanding the foregoing, no Stock Awards in the
participant’s stock award account shall be distributed until (and in such case
as soon as practicable after) the Stock Award has vested in accordance with the
terms of the Incentive Plan.

 

 

Section 7.

Form of Payment

A participant may elect to receive the cash compensation deferred under the Plan
in either (a) a lump sum or (b) a number of annual installments as specified by
the participant. All amounts credited to the participant’s cash and market value
accounts shall be paid in cash. Cash payments from the participant’s market
value account will be determined based on the Market Value on the last trading
date preceding the date of payment. All Stock Awards deferred under the Plan
shall be paid in Common Stock of the Corporation. In the case of any election to
receive Stock Awards in installments, the distributions shall be based on the
aggregate number of Stock Awards deferred (as opposed to the Market Value of the
Stock Awards as of the date any installment is due).

 

 

Section 8.

Death or Disability Prior to Receipt

In the event that a participant dies or becomes totally and permanently disabled
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended) prior to receipt of any or all of the amounts payable to the
participant pursuant to the Plan, any amounts remaining in the participant’s
deferred compensation account may be paid to his/her estate or personal
representative in a lump sum within sixty (60) days (or in the case of Stock
Awards, in Common Stock) following the Corporation’s notification of the
participant’s death or disability.

 

 

Section 9.

Time of Election of Deferral

An election to defer compensation may be made by a person then currently serving
as a Director for the next calendar year no later than the 15th day of December
preceding such year.

 

 

Section 10.

Manner of Electing Deferral

A participant may elect to defer compensation by giving written notice to the
Secretary of the Corporation on a form provided by the Corporation, which notice
shall include the amount to be deferred, the accounts to which such amounts are
to be allocated and the percentage (in increments of 10%) of such amounts to be
allocated to each account, the period of deferral, and the form of payment,
including the number of installments, if applicable.

-3-

--------------------------------------------------------------------------------



 

 

Section 11.

Effect of Election

An election to defer compensation shall be irrevocable once the calendar year to
which it applies has commenced, and may be revoked or modified only upon
demonstration of substantial and prolonged hardship and with the concurrence of
the Chairman of the Board of the Corporation. Any election shall, once effective
and unless otherwise specified, apply to future calendar years. An election may
be revoked or modified with respect to any future calendar year by notifying the
Secretary of the Corporation in writing at least fifteen (15) days prior to the
commencement of such calendar year.

 

 

Section 12.

Participant’s Rights Unsecured

The right of any participant to receive future payments under the provisions of
the Plan shall be an unsecured claim against the general assets of the
Corporation. No participant shall have any rights of a shareholder of the
Corporation in connection with any amounts credited to his accounts under the
Plan until actual delivery of shares of Common Stock of the Corporation pursuant
to the Plan.

 

 

Section 13.

Statement of Accounts

Statements will be sent to each participant within 30 days after the end of each
calendar quarter as to the value of the participant’s deferred compensation
accounts as of the end of the preceding calendar quarter.

 

 

Section 14.

Assignability

No right to receive payments hereunder shall be transferable or assignable by a
participant, except by will or by the laws of descent and distribution. The
participant may not sell, assign, transfer, pledge or otherwise encumber any
interest in the participant’s deferred compensation account and any attempt to
do so shall be void against, and shall not be recognized by, the Corporation.

 

 

Section 15.

Administration

The Plan shall be administered by the Corporation (the “Administrator”), which
shall have the authority to adopt rules and regulations for carrying out the
Plan. The Compensation Committee of the Board of Directors of the Corporation
shall have the authority to interpret, construe and implement the provisions of
the Plan.

 

 

Section 16.

Amendment

The Plan may at any time or from time to time be amended, modified or terminated
by the Corporation. No amendment, modification or termination shall, without the
consent of the participant, adversely affect accruals in such participant’s
deferred compensation account.

-4-

--------------------------------------------------------------------------------



 

 

Section 17.

Section 409A

The Plan is intended and shall be construed to comply with Section 409A,
including any amendments or successor provisions to that Section any regulations
and other administrative guidance thereunder, in each case as they, from time to
time, may be amended or interpreted through further administrative guidance
(collectively, “Section 409A”). To the extent a participant would otherwise be
entitled to any payment under this Plan and that if paid during the six months
beginning on the participant’s termination of service would be subject to the
Section 409A additional tax because the participant is a “specified employee”
(within the meaning of Section 409A and as determined by the Corporation), the
payment will be paid to the participant on the earlier of the six-month
anniversary of the participant’s termination of employment or death. For
purposes of the Plan, “termination of service” shall mean “separation from
service”, within the meaning of Section 409A.

-5-

--------------------------------------------------------------------------------



FORM OF ELECTION

QUEST DIAGNOSTICS INCORPORATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Secretary

In accordance with the terms of the Deferred Compensation Plan for Directors
(the “Plan”), I hereby elect to defer compensation to be earned by me in the
future as a Director of Quest Diagnostics Incorporated (the “Corporation”) as
indicated below:

 

 

 

 

 

1.

CASH AMOUNT TO BE EARNED (check one)

 

 

 

 

 

 

 

a)

All cash compensation received as a Director

_______

 

 

 

 

 

 

 

b)

A portion of cash compensation received as a Director (Indicate amount)

_______

 

 

 

 

 

 

2.

ACCOUNTS TO WHICH CASH DEFERRED AMOUNTS ARE TO BE ALLOCATED

 

 

 

 

 

 

 

 

a)

Cash account

_______

%

 

 

 

 

 

 

b)

Market value account

_______

%

 

 

 

 

 

 

 

NOTE: Entries must be in multiples of 10% and must total:

100

%

 

 

 

 

 

3.

STOCK AWARD TO BE GRANTED (check one)

 

 

 

 

 

 

 

a)

All Stock Awards received as a Director

_______

 

 

 

 

 

 

 

b)

A portion of Stock Awards received as a Director (Indicate amount)

_______

%

 

 

 

 

 

4.

PERIOD OF DEFERRAL (complete and check one)

 

 

 

 

 

 

 

a)

For the following calendar year

_______

 

 

 

 

 

 

 

b)

Beginning January 1, 200_ and until the termination of my services as a Director
of the Corporation

_______

 

-6-

--------------------------------------------------------------------------------



 

 

 

 

 

5.

DISTRIBUTION ELECTION (complete and check one)

 

 

 

 

 

 

 

a)

Specify year in future in which payments should be made or commence

_______

 

 

 

 

 

 

 

b)

Upon termination of service as a Director

_______

 

 

 

 

 

 

 

c)

The earlier of (a) and (b) above

_______

 

 

 

 

 

 

6.

FORMS OF PAYMENT OF CASH DEFERRED COMPENSATION PLUS INTEREST CREDITED THEREON
AND OF DEFERRED STOCK AWARDS (check one)

 

 

 

 

 

 

 

a)

In one lump sum

_______

 

 

 

 

 

 

 

b)

In annual installments (number of annual installments requested)

_______

 

I understand that in the event of my death or total and permanent disability
prior to receipt of all amounts payable to me pursuant to the Plan, the balance
shown in my Deferred Compensation Account may be paid to my estate or to my
personal representative in a lump sum (or in the case of Stock Awards, in a
single issuance of Common Stock of Quest Diagnostics).

I understand that an election to defer compensation shall be irrevocable once
the calendar year to which it applies has commenced, and may be revoked or
modified only upon demonstration of substantial and prolonged hardship and with
the concurrence of the Chairman of the Board of Quest Diagnostics Incorporated.
I further understand that an election may be revoked or modified with respect to
any future calendar year(s) by notifying the Secretary of the Corporation in
writing at least fifteen (15) days prior to the commencement of such calendar
year.

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Date)

 

(Director)

-7-

--------------------------------------------------------------------------------